OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                            AUSTIN
OIOYRl) SaLLLmm
..7011*.   Qm#.“hL




            Hon. 3. M. Williams
            County Auditor
            Tarrant County
            Fort Worth, Texas
            Dear Mr. Williams:              Opinion No.




                                                            connunicationin which
            you request our
            Court of Tarr
            county funds
                                                     quent from Gatesville, Texas,

                                                     ad to us, are that such child
                                                    under the terms of Senate Bill


                                was committed to the State Training School
                                    that he remained in said institution for
                                ir and under the merit system employed by
                             ntitlad to be discharged rrom said Instittition
                           on of that period of tine. When the tize for a
            release cane, it was xade manifest to the Judge of the 96th
            District Court that he had no people with whom he could live
            and that he was less than fourteen years of age but was a big,
            strong, healthy boy for his age. Application was sought and
            permission obtained to p&ace the boy in the home known as
            Boystown, Nebraska, and he was taken by an assistant juvenile
            officer of Tarrant County, Texas, in an autoraobileProm Fort
            Worth, Texas, to said institution upon an order of the Judge
            of the 96th District Court.
Hon. J. Ed.Williams, page 2


          Upon careful study of Article 2338-1, V. A. C. S.,
we are unable to Sind any authority given for the placing of
a delinquent child outside of the Stats of Texas.
          Therefore, the act of transporting such juvenile
outside of the State OS Texas would be unauthorized by law,
and the expenses of such trip would not be an allowable
charge against county Sunds, the sam not "being necessary
in tl-eperformance of the duties of a juvsnlle oSSicerm as
required by Art. 5142, V. A, C. S.
          Trusting this satisfactorilyanswers your inquiry,
we are
                                   Yours   very truly
                               A'PKRNEY G%:~~L OF T3Z.S
                                3y (s) Robert L. Lattimore, Jr.
                                                Assistant
RiL:rt
RLL:Sl0
UPP,OVED JUX 27, 194.4
(s) Geo. P. Blackburn
(Acting)A'-PTCR$~fZ$Pid
                 x


@PROVED OPINION COMMITPEE
9Y IS) BWB, cHA3xaiAN